Title: From David Humphreys to Henry Knox, 25 June 1783
From: Humphreys, David
To: Knox, Henry


                  
                     Sir
                     Head Qrs June 25th 1783
                  
                  The Commander in Chief desires you will have as much of the hard Bread, which was delivered by the late Contractors into Elderkins Store, issued to the Detachment as they can carry with them—and that you will have the remainder of that Bread served out occasionally, that it may not be lost by the Public, whose property it now is—I have the honor to be &c.
                  
                     D: H:
                     A.D.C.
                     
                  
               